 Case 1:19-cr-00239-RJD Document 89 Filed 02/23/21 Page 1 of 3 PageID #: 748


                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York

EAG/SE/AE                                          271 Cadman Plaza East
F. #2018R00733                                     Brooklyn, New York 11201



                                                   February 23, 2021

By FedEx and Email

Jodi Avergun
Doug Gansler
Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, NY 10281
ATTN: Miguel Checo


                Re:   United States v. Christopher Walker,
                      Criminal Docket No. 19-239 (RJD)

Dear Counsel:

               Pursuant to your request, the government is sending to you a set of
replacement materials for certain records and information from the government’s second
production (DOJ_19CR239_0000001 to 32471) (the “Production”). The Production has
been encrypted, and the password will be sent to you separately by email. The contents of
the Production include “sensitive information” under the terms of the Protective Order
entered in this case that was agreed to and acknowledged by you. The government also
requests reciprocal discovery from the defendant. Please let us know if these copies of the
materials do not resolve the technical issues you have identified, or if you have any other
issues accessing the government’s prior discovery.

                                       *       *      *

               Enclosed with these materials are affidavits and declarations concerning the
authenticity of records as business records and/or records generated by electronic processes
or systems, pursuant to Federal Rules of Evidence 803(6), 902(11) and 902(13), and the
government intends to proffer those records into evidence at trial as self-authenticating. See
United States v. Komasa, 767 F.3d 151 (2d Cir. 2014).

               The government hereby renews its request for reciprocal discovery under Rule
16(b) of the Federal Rules of Criminal Procedure. The government renews its request that
 Case 1:19-cr-00239-RJD Document 89 Filed 02/23/21 Page 2 of 3 PageID #: 749




the defendant allow inspection and copying of (1) any books, papers, documents, data,
photographs, tapes, tangible objects, or copies or portions thereof, that are in the defendant’s
possession, custody or control, and that the defendant intends to introduce as evidence or
otherwise rely on at trial, and (2) any results or reports of physical or mental examinations
and of scientific tests or experiments made in connection with this case, or copies thereof,
that are in the defendant’s possession, custody or control, and that the defendant intends to
introduce as evidence or otherwise rely upon at trial, or that were prepared by a witness
whom the defendant intends to call at trial.

                The government also renews its request that the defendant disclose prior
statements of witnesses who will be called by the defendant to testify. See Fed. R. Crim. P.
26.2. In order to avoid unnecessary delays, the government renews its request that the
defendant have copies of those statements available for production to the government no
later than the commencement of trial.

              The government also renews its request that the defendant disclose a written
summary of testimony that the defendant intends to use as evidence at trial under Rules 702,
703, and 705 of the Federal Rules of Evidence. The summary should describe the opinions
of the witnesses, the bases and reasons for the opinions, and the qualification of the
witnesses.

               Pursuant to Fed. R. Crim. P. 12.3, the government hereby renews its demand
for written notice of the defendant’s intention, if any, to claim a defense of actual or believed
exercise of public authority, and also renews its demand for the names and addresses of the




                                                2
 Case 1:19-cr-00239-RJD Document 89 Filed 02/23/21 Page 3 of 3 PageID #: 750




witnesses upon whom the defendant intends to rely in establishing the defense identified in
any such notice.

                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney
                                                  Eastern District of New York

                                           By:                   /s/
                                                  Elizabeth Geddes
                                                  Sarah Evans
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6430
                                                  (718) 254-6490


                                                  DANIEL KAHN
                                                  Acting Chief
                                                  Fraud Section, Criminal Division

                                           By:                     /s/
                                                  Andrew Estes
                                                  Trial Attorney
                                                  (718) 254-6250

Enclosures (by FedEx)

cc:    Clerk of the Court (RJD) (by ECF) (without enclosures)




                                              3
